     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 1 of 35




 1   Michael K. Friedland (Bar No. 157,217)
     michael.friedland@knobbe.com
 2   Lauren Keller Katzenellenbogen (Bar No. 223,370)
     Lauren.katzenellenbogen@knobbe.com
 3   KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
 4   Irvine, CA 92614
     Phone: (949) 760-0404
 5   Facsimile: (949) 760-9502

 6   Kimberly A. Kennedy (Bar No. 305,499)
     kimberly.kennedy@knobbe.com
 7   KNOBBE, MARTENS, OLSON & BEAR, LLP
     333 Bush Street, 21st Floor
 8   San Francisco, CA 94104
     Phone: (415) 954-4114
 9   Facsimile: (415) 651-4111

10   Adam B. Powell (Bar No. 272,725)
     adam.powell@knobbe.com
11   KNOBBE, MARTENS, OLSON & BEAR, LLP
     12790 El Camino Real
12   San Diego, CA 92130
     Phone: (858) 707-4000
13   Facsimile: (858) 707-4001
14   Attorneys for Defendant/Counterclaimant
     TESLA, INC.
15

16                      IN THE UNITED STATES DISTRICT COURT

17                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

18
      NIKOLA CORPORATION, a Delaware           )   Civil Action No. 3:18-cv-7460-JD
19    corporation,                             )
                                               )   Hon. James Donato
20            Plaintiff,/Counter Defendant     )
                                               )   TESLA, INC.’S ANSWER TO THIRD
21            v.                               )   AMENDED COMPLAINT AND
                                               )   COUNTERCLIAMS
22    TESLA, INC., a Delaware corporation,     )
                                               )   DEMAND FOR JURY TRIAL
23            Defendant/Counterclaimant.       )
                                               )
24

25

26

27

28
         Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 2 of 35




 1            Defendant Tesla, Inc. (“Tesla”) hereby answers the Third Amended Complaint of Plaintiff
 2   Nikola Corporation (“Nikola”).
 3                         I. RESPONSE TO NIKOLA’S INTRODUCTION1
 4            1.     Tesla lacks sufficient knowledge or information to admit or deny the allegations

 5   in paragraph 1, and therefore denies those allegations.

 6            2.     Tesla lacks sufficient knowledge or information to admit or deny the allegations

 7   in paragraph 2, and therefore denies those allegations.

 8            3.     Tesla lacks sufficient knowledge or information to admit or deny the allegations

 9   in paragraph 3, and therefore denies those allegations.

10            4.     Tesla lacks sufficient knowledge or information to admit or deny the allegations

11   in paragraph 4, and therefore denies those allegations.

12            5.     Tesla admits that as of May 9, 2016, Tesla had not publicly announced that it was

13   considering building a class 8 semi-truck. Tesla denies any remaining allegations in paragraph 5.

14            6.     Denied.

15            7.     Tesla lacks sufficient knowledge or information to admit or deny the allegations

16   in paragraph 7, and therefore denies those allegations.

17            8.     Denied.

18            9.     Tesla admits that it filed a 10-Q that included reporting for the three-month period

19   ending June 30, 2016. The document speaks for itself. Tesla denies any remaining allegations in

20   paragraph 9.

21            10.    Tesla admits that on July 20, 2016, Elon Musk, Tesla’s CEO, posted on Tesla’s

22   blog that “heavy-duty trucks” were “in the early stages of development at Tesla and should be

23   ready for unveiling next year.” Tesla lacks sufficient knowledge or information to admit or deny

24   the remaining allegations in paragraph 10, and therefore denies those allegations.

25

26
     1
27     For the Court’s convenience, Tesla has incorporated the section titles that appear in the
     Complaint. Tesla does not necessarily agree with the characterizations of such section titles and
28   does not waive any right to object to those characterizations.



     Answer to 3rd Am. Complaint                 -1-                                   3:18-cv-7460-JD
      Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 3 of 35




 1          11.     Tesla lacks sufficient knowledge or information to admit or deny the allegations
 2   in paragraph 11, and therefore denies those allegations.
 3          12.     Tesla lacks sufficient knowledge or information to admit or deny the allegations
 4   in paragraph 12, and therefore denies those allegations.
 5          13.     Tesla admits that as of April 28, 2017, it did not have any issued design patents
 6   based on its Tesla Semi.2 Tesla admits that as of April 28, 2017, it had not publicly announced
 7   that it was seeking any design patents based on its Tesla Semi. Tesla lacks sufficient knowledge

 8   or information to admit or deny the remaining allegations in paragraph 13, and therefore denies

 9   those allegations.

10          14.     Tesla admits that on April 28, 2017, during a TED conference in Vancouver, Elon

11   Musk shared an image showing a darkened silhouette of the Tesla Semi from the front with the

12   headlights on. Tesla denies any remaining allegations in paragraph 14.

13          15.     Tesla admits that it received a letter from Nikola dated November 7, 2017 and that

14   paragraph 15 purports to describe certain contents of that letter, which speaks for itself. Tesla

15   admits that it did not respond to Nikola’s letter dated November 7, 2017. Tesla denies any

16   remaining allegations in paragraph 15.

17          16.     Tesla admits that on November 16, 2017, Tesla held an event in Hawthorne,

18   California and displayed two prototypes of the Tesla Semi. Tesla admits that the event was

19   attended by journalists, industry leaders, potential customers, and Tesla employees. Tesla admits

20   that the event was streamed online. Tesla admits that Tesla received reservations for its Tesla

21   Semi before November 16, 2017. Tesla admits that on November 17, 2017, Tesla’s market

22   capitalization was around $52.95 billion. Tesla lacks sufficient knowledge or information to

23   admit or deny the remaining allegations in paragraph 16, and therefore denies those allegations.

24

25

26          2
              In the Third Amended Complaint (“Complaint”), Nikola repeatedly uses the phrase “Tesla
27   Semi.” Tesla understands that that the Complaint uses the phrase to refer only to the particular
     version of a prototype design of Tesla Semi that is specifically identified in the Complaint. Tesla’s
28   response to each paragraph that uses this phrase incorporates this understanding of the term.



     Answer to 3rd Am. Complaint                 -2-                                    3:18-cv-7460-JD
      Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 4 of 35




 1           17.    Tesla lacks sufficient knowledge or information to admit or deny the allegations
 2   in paragraph 17, and therefore denies those allegations.
 3           18.    Tesla admits that the PTO issued patents to Nikola. Tesla denies the remaining
 4   allegations of paragraph 18.
 5           19.    Denied.
 6           20.    Tesla admits that it has made statements about the view drivers have from the
 7   driver’s seat of the Tesla Semi. Tesla denies all remaining allegations in paragraph 20.
 8           21.    Tesla admits that it has made statements regarding the aerodynamic design of the
 9   Tesla Semi and that it has made statements that the Tesla Semi has a drag coefficient of around
10   0.36.   Tesla lacks knowledge or information sufficient to form a belief as to the truth of the
11   allegations regarding the drag coefficient of the Nikola One, and therefore denies them. Tesla
12   denies all remaining allegations in paragraph 21.
13           22.    Tesla admits that the Tesla Semi has a door and has made statements regarding a
14   user’s ability to access the vehicle. Tesla lacks knowledge or information sufficient to form a
15   belief as to the truth of the allegations regarding the drag coefficient of the Nikola One, and
16   therefore denies them. Tesla denies all remaining allegations in paragraph 22.

17           23.    Denied.

18           24.    Tesla admits that the PTO issued a utility patent to Nikola. Tesla denies the

19   remaining allegations of paragraph 24.

20           25.    Denied.

21           26.    Denied.

22           27.    Tesla lacks knowledge or information sufficient to form a belief as to the truth of

23   the allegations in this paragraph, and therefore denies them.

24           28.    Denied.

25   ///

26   ///

27

28


     Answer to 3rd Am. Complaint                 -3-                                    3:18-cv-7460-JD
      Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 5 of 35




 1                         II. RESPONSE TO ALLEGATIONS REGARDING
 2                               PARTIES, JURISDICTION, AND VENUE

 3          29.      Tesla lacks sufficient knowledge or information to admit or deny the allegations

 4   in paragraph 29, and therefore denies those allegations

 5          30.      Admitted.

 6          31.      Tesla admits that the Third Amended Complaint alleges infringement of United

 7   States Patent Nos. D811,944 (the “’D944 Patent”), D811,968 (the “’D968 Patent”), D816,004

 8   (the “’D004 Patent”), and 10,077,084 (the “’084 Patent”) arising under 35 U.S.C. § 1 et seq. and

 9   alleges infringement of Nikola’s Nikola One trade dress arising under 15 U.S.C. § 1051 et seq.,

10   but denies that Nikola is entitled to any relief. Tesla denies any remaining allegations in

11   paragraph 31.

12          32.      Admitted.

13          33.      This paragraph contains legal conclusions to which no answer is required. To the

14   extent an answer is required, Tesla does not contest personal jurisdiction in the Northern District

15   of California for the purposes of this action only. Tesla specifically denies that it has offered for

16   sale any allegedly infringing product. Tesla denies the remaining allegations in paragraph 33.

17          34.      This paragraph contains legal conclusions to which no answer is required. To the

18   extent an answer is required, Tesla does not contest venue in the Northern District of California

19   for the purposes of this action only. Tesla specifically denies that it has offered for sale any

20   allegedly infringing product. Tesla denies the remaining allegations in paragraph 34.

21                                 III.     FACTUAL BACKGROUND

22   A.     Response to Allegations That Trevor Milton and Steve Jennes Designed

23          the Nikola One

24          35.      Tesla lacks sufficient knowledge or information to admit or deny the allegations

25   in paragraph 35, and therefore denies those allegations.

26          36.      Tesla lacks sufficient knowledge or information to admit or deny the allegations

27   in paragraph 36, and therefore denies those allegations.

28          37.      Denied.


     Answer to 3rd Am. Complaint                  -4-                                    3:18-cv-7460-JD
      Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 6 of 35




 1          38.     Tesla lacks sufficient knowledge or information to admit or deny the allegations
 2   in paragraph 38, and therefore denies those allegations.
 3          39.     Tesla lacks sufficient knowledge or information to admit or deny the allegations
 4   in paragraph 39, and therefore denies those allegations.
 5          40.     Tesla lacks sufficient knowledge or information to admit or deny the allegations
 6   in paragraph 40, and therefore denies those allegations.
 7          41.     Tesla lacks sufficient knowledge or information to admit or deny the allegations
 8   in paragraph 41, and therefore denies those allegations.
 9          42.     Tesla lacks sufficient knowledge or information to admit or deny the allegations
10   in paragraph 42, and therefore denies those allegations.
11          43.     Tesla lacks sufficient knowledge or information to admit or deny the allegations
12   in paragraph 43, and therefore denies those allegations.
13          44.     Denied.
14          45.     Tesla lacks sufficient knowledge or information to admit or deny the allegations
15   in paragraph 45, and therefore denies those allegations.
16          46.     Tesla lacks sufficient knowledge or information to admit or deny the allegations

17   in paragraph 46, and therefore denies those allegations.

18   B.     Response to Allegations that the Nikola One Was Unveiled To Wide Praise And

19          Received Several Billions in Orders

20          47.      Tesla admits that by May 10, 2016 articles were publicly available discussing

21   Nikola’s semi-truck announcement. Tesla lacks sufficient knowledge or information to admit or

22   deny the remaining allegations in paragraph 47 and therefore denies those allegations. To the

23   extent the picture included in the Third Amended Complaint after paragraph 47 constitutes

24   allegations of fact, Tesla cannot verify the origin or veracity of that picture and therefore denies

25   that that picture supports any allegations in the Third Amended Complaint.

26          48.     Tesla lacks sufficient knowledge or information to admit or deny the allegations

27   in paragraph 48, and therefore denies those allegations.

28   ///


     Answer to 3rd Am. Complaint                 -5-                                     3:18-cv-7460-JD
      Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 7 of 35




 1          49.     Tesla admits that various websites reported on Nikola’s semi-truck announcement
 2   and that paragraph 45 purports to describe certain reports. Tesla lacks sufficient knowledge or
 3   information to admit or deny the remaining allegations in paragraph 45 and therefore denies
 4   those allegations.
 5          50.     Tesla lacks sufficient knowledge or information to admit or deny the allegations
 6   in paragraph 50, and therefore denies those allegations.
 7          51.     Tesla admits that as of June 13, 2016, it had not publicly announced that it was
 8   going to build the Tesla Semi. Tesla admits that as of June 13, 2016, it had not filed any design
 9   patent applications based on the Tesla Semi. Tesla denies any remaining allegations in paragraph
10   47.
11          52.     Tesla admits that Nikola held an event on December 1, 2016. Tesla lacks
12   sufficient knowledge or information to admit or deny the remaining allegations in paragraph 52
13   and therefore denies those allegations.
14          53.     Tesla lacks sufficient knowledge or information to admit or deny the allegations
15   in paragraph 53, and therefore denies those allegations.
16          54.     Denied.

17          55.     Denied.

18          56.     Tesla lacks sufficient knowledge or information to admit or deny the allegations

19   in paragraph 56, and therefore denies those allegations.

20          57.     Tesla lacks sufficient knowledge or information to admit or deny the allegations

21   in paragraph 57, and therefore denies those allegations.

22   C.     Response to Allegations that Tesla Announced A Semi-Truck and Offered to Sell It

23          58.     Tesla admits that as of June 13, 2016, it had not publicly announced that it was

24   considering building the Tesla Semi. Tesla denies any remaining allegations in paragraph 58.

25          59.     Tesla admits that it filed Form 10-Q that including reporting for periods ending

26   June 30, 2016. Tesla lacks sufficient knowledge or information to admit or deny any remaining

27   allegations in paragraph 59, and therefore denies those allegations.

28   ///


     Answer to 3rd Am. Complaint                -6-                                    3:18-cv-7460-JD
      Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 8 of 35




 1          60.     Tesla admits that it released its 2016 Master Plan, Part Deux on July 20, 2016 and
 2   stated therein that “heavy-duty trucks” “are in the early stages of development at Tesla and
 3   should be ready for unveiling next year.” Tesla lacks sufficient knowledge or information to
 4   admit or deny any remaining allegations in paragraph 60, and therefore denies those allegations.
 5          61.     Tesla lacks sufficient knowledge or information to admit or deny the allegations
 6   of paragraph 61, and therefore denies those allegations.
 7          62.     Tesla admits that on April 13, 2017, Elon Musk, Tesla’s CEO, tweeted, “Tesla
 8   Semi truck unveil set for September. Team has done an amazing job. Seriously next level.”
 9          63.     Tesla admits that Elon Musk was interviewed on April 28, 2017 and during that
10   interview he shared an image showing a darkened silhouette of the Tesla Semi from the front
11   with the headlights on. Tesla denies any remaining allegations in paragraph 63.
12          64.     Tesla admits that on May 3, 2017, Elon Musk said the following, when
13   asked about the Tesla Semi: “We’ll manufacture that ourselves. And most of that semi is
14   actually made out of Model 3 parts, by the way. It’s Model 3 – it’s actually using a bunch
15   of Model 3 motors. Probably revealing too much about the future of it. But so we’re able to
16   use a very high volume vehicle and then combine several motors to have something that I think

17   is actually going to have a very good gross margin, like it’s -- that’s just not something that

18   any other -- it’s like you can’t do that with a traditional truck. So effectively it allows us to

19   have a very compelling product that has a low unit cost.” Tesla denies any remaining allegations

20   in paragraph 64.

21          65.     Tesla lacks sufficient knowledge or information to admit or deny the allegations

22   in paragraph 65, and therefore denies those allegations. To the extent the picture included in the

23   Third Amended Complaint after paragraph 65 constitutes allegations of fact, Tesla cannot

24   verify the origin or veracity of that picture and therefore denies that that picture supports any

25   allegations in the Third Amended Complaint.

26          66.     Tesla admits that it received a letter from Nikola dated November 7, 2017 and

27   that paragraph 66 purports to describe certain contents of that letter. Tesla admits that Nikola

28   purports to attach a copy of that letter to the T h i r d Amended Complaint as Exhibit 1. Tesla


     Answer to 3rd Am. Complaint                  -7-                                    3:18-cv-7460-JD
      Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 9 of 35




 1   lacks sufficient knowledge or information to admit or deny any remaining allegations in
 2   paragraph 66, and therefore denies those allegations.
 3           67.    Tesla admits that it held an event on November 16, 2017 at which Tesla
 4   unveiled its Tesla Semi. Tesla admits that journalists, industry partners, customers, employees,
 5   and government leaders attended this event. Tesla lacks sufficient knowledge or information to
 6   admit or deny any remaining allegations in paragraph 67, and therefore denies those allegations.
 7           68.    Tesla admits that it had announced that it expected to release the Tesla Semi in
 8   2019.
 9           69.    Tesla admits that it began accepting reservations for the Tesla Semi prior to
10   November 16, 2017. Tesla admits that various companies in different industries have made
11   reservations for the Tesla Semi. Tesla denies any remaining allegations in paragraph 69.
12           70.    Tesla admits that on March 7, 2018, Elon Musk posted on Instagram that Tesla
13   was using its Tesla Semis to carry battery packs from Tesla’s Gigafactory in Nevada to Tesla’s
14   car factory in California. Tesla denies any remaining allegations in paragraph 70.
15           71.    Tesla admits that on November 1, 2017, it announced that it would report a loss
16   for the quarter. Tesla admits that its stock price dropped from November 1, 2017 to November 2,

17   2017. Tesla denies any remaining allegations in paragraph 71.

18           72.    Tesla admits that the week before November 16, 2017, its stock price was $302.99

19   and that on November 17, 2017, its stock price was $315.05. Tesla admits that this change in

20   stock price represents around a $2 billion increase in Tesla’s market capitalization at that time.

21   Tesla denies the remaining allegations in paragraph 72.

22           73.    Denied.

23           74.    Tesla lacks sufficient knowledge or information to admit or deny the allegations

24   in paragraph 74, and therefore denies those allegations.

25   D.      Response to Allegations that Nikola was Issued Six Design Patents

26           75.    Tesla admits that Nikola applied for design patents, three of which Nikola has

27   asserted in this action. Tesla denies the remaining allegations of paragraph 75.

28   ///


     Answer to 3rd Am. Complaint                 -8-                                    3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 10 of 35




 1          76.      Tesla admits that the Third Amended Complaint purports to assert infringement of
 2   one utility patent. Tesla lacks sufficient knowledge or information to admit or deny the
 3   allegations in paragraph 76, and therefore denies those allegations.
 4          77.      Tesla admits that the ’D944 Patent is entitled “Fuselage,” and issued on March 6,
 5   2018. Tesla admits that what purports to be a copy of the ’D944 Patent is attached to the Third
 6   Amended Complaint as Exhibit 2. Tesla admits that what purports to be an excerpt from the
 7   ’D944 Patent is reproduced below paragraph 77. Tesla denies any remaining allegations in
 8   paragraph 77.
 9          78.      Tesla admits that the ’D968 Patent is entitled “Wrap Windshield,” and issued on
10   March 6, 2018. Tesla admits that what purports to be a copy of the ’D968 Patent is attached to
11   the Third Amended Complaint as Exhibit 3. Tesla admits that what purports to be an excerpt
12   from the ’D968 Patent is reproduced below paragraph 78. Tesla denies any remaining allegations
13   in paragraph 78.
14          79.      Tesla admits that the ’D004 Patent is entitled “Side Door,” and issued on April 14,
15   2018. Tesla admits that what purports to be a copy of the ’D004 Patent is attached to the Third
16   Amended Complaint as Exhibit 4. Tesla admits that what purports to be an excerpt from the

17   ’D004 Patent is reproduced below paragraph 79. Tesla denies any remaining allegations in

18   paragraph 79.

19          80.      Tesla admits that the ’084 Patent is entitled “Systems, Methods, and Devices for

20   an Automobile Door or Window,” and issued on September 18, 2018. Tesla admits that what

21   purports to be a copy of the ’084 Patent is attached to the Third Amended Complaint as

22   Exhibit 5. Tesla denies any remaining allegations in paragraph 80.

23          81.      Tesla lacks sufficient knowledge or information to admit or deny the allegations

24   in paragraph 81, and therefore denies those allegations.

25          82.      Tesla lacks sufficient knowledge or information to admit or deny the allegations

26   in paragraph 82, and therefore denies those allegations.

27          83.      Tesla admits that it received a letter from Nikola dated November 7, 2017 and

28   that paragraph 83 purports to describe certain contents of that letter. Tesla admits that it did not


     Answer to 3rd Am. Complaint                  -9-                                    3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 11 of 35




 1   respond to Nikola’s letter dated November 7, 2017. Tesla denies any remaining allegations in
 2   paragraph 83.
 3   E.     Response to Allegations that the Design of the Tesla Semi is Substantially Similar to
 4          Nikola’s Patented Design and Is Confusingly Similar to Nikola’s Trade Dress

 5          84.      Denied.

 6          85.      Denied.

 7          86.      Denied.

 8          1.       Response to Allegations Regarding The Fuselage Patent

 9          87.      Tesla admits that what purports to be an excerpt from the ’D944 Patent is

10   reproduced below paragraph 87. Tesla denies any remaining allegations in paragraph 87.

11          88.      Tesla lacks sufficient knowledge or information to admit or deny the allegations

12   in paragraph 88, and therefore denies those allegations. To the extent the picture included in the

13   Third Amended Complaint after paragraph 88 constitutes allegations of fact, Tesla cannot

14   verify the origin or veracity of this picture and therefore denies that the picture supports any

15   allegations in the Third Amended Complaint.

16          89.      Tesla denies each and every allegation of paragraph 89. To the extent the pictures

17   included in the Third Amended Complaint after paragraph 89 constitute allegations of fact,

18   Tesla cannot verify the origin or veracity of these pictures and therefore denies that the pictures

19   support any allegations in the Third Amended Complaint.

20          90.      Tesla denies that the overall design of the Nikola One is an ornamental design.

21   Tesla lacks sufficient knowledge or information to admit or deny the remaining allegations in

22   paragraph 90, and therefore denies those allegations.

23          91.      Tesla admits that Nikola has described its semi-truck as aerodynamic. Tesla lacks

24   sufficient knowledge or information to admit or deny the remaining allegations in paragraph 91,

25   and therefore denies those allegations.

26          92.      Tesla lacks sufficient knowledge or information to admit or deny the allegations

27   in paragraph 92, and therefore denies those allegations.

28   ///


     Answer to 3rd Am. Complaint                 - 10 -                                  3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 12 of 35




 1          93.      Tesla admits that on November 16, 2017, Elon Musk said that Tesla “designed the
 2   Tesla truck to be like a bullet” and mentioned the “bullet-shaped nose.” Tesla denies any
 3   remaining allegations in paragraph 93.
 4          94.      Tesla admits that on November 16, 2017, Elon Musk noted that the Tesla Semi
 5   has a drag coefficient of 0.36 and that this was better that the 0.38 drag coefficient attributed to a
 6   Bugatti Chiron. Tesla denies any remaining allegations in paragraph 94.
 7          95.      Tesla admits that Jerome Guillen said at an event on November 25, 2017 in the
 8   Netherlands that the Tesla Semi looks like the TGV, the Eurostar, or a bullet train. Tesla denies
 9   any remaining allegations in paragraph 95.
10          96.      Tesla admits that on November 16, 2017, Elon Musk noted the “spacious interior”
11   of the Tesla Semi design and the screen included the words “expansive cockpit interior.” To the
12   extent Nikola alleges that the quoted language was stated during the November 25, 2017 event in
13   the Netherlands, Tesla denies those allegations. Tesla denies any remaining allegations in
14   paragraph 96.
15          97.      Denied.
16          98.      Denied.

17          2.       Response to Allegations Regarding the Wrap Windshield Patent

18          99.      Tesla admits that what purports to be an excerpt from the ’D968 Patent is

19   reproduced below paragraph 99. Tesla denies any remaining allegations in paragraph 99.

20          100.     Tesla lacks sufficient knowledge or information to admit or deny the allegations

21   in paragraph 100, and therefore denies those allegations. To the extent the picture included in

22   the Third Amended Complaint after paragraph 100 constitutes allegations of fact, Tesla cannot

23   verify the origin or veracity of this picture and therefore denies that the picture supports any

24   allegations in the Third Amended Complaint.

25          101.     Tesla admits that the Tesla Semi has a windshield. Tesla denies any remaining

26   allegations in paragraph 101. To the extent the pictures included in the Third Amended

27   Complaint after paragraph 101 constitute allegations of fact, Tesla cannot verify the origin or

28


     Answer to 3rd Am. Complaint                 - 11 -                                  3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 13 of 35




 1   veracity of these pictures and therefore denies that the pictures support any allegations in the
 2   Third Amended Complaint.
 3          102.      This paragraph is ambiguous and cannot be admitted or denied, and, on that basis
 4   Tesla denies the allegations in this paragraph.
 5          103.      Tesla lacks sufficient knowledge or information to admit or deny the allegations
 6   in paragraph 103, and therefore denies those allegations.
 7          104.      Tesla admits that on November 16, 2017, Elon Musk said the driver had
 8   “complete visibility of the road and all the surroundings.” Tesla denies that Elon Musk
 9   specifically referenced a “wrap windshield” or that Elon Musk stated that the driver has complete
10   visibility “in part, because of the wrap windshield.” Tesla denies any remaining allegations in
11   paragraph 104.
12          105.      Denied.
13          106.      Denied.
14          3.        Response to Allegations Regarding the Mid-Entry Door Patent
15          107.      Tesla admits that what purports to be an excerpt from the ’D004 Patent is
16   reproduced below paragraph 107. Tesla denies any remaining allegations in paragraph 107.

17          108.      Tesla lacks sufficient knowledge or information to admit or deny the allegations

18   in paragraph 108, and therefore denies those allegations. To the extent the picture included in

19   the Third Amended Complaint after paragraph 108 constitutes allegations of fact, Tesla cannot

20   verify the origin or veracity of this picture and therefore denies that the picture supports any

21   allegations in the Third Amended Complaint.

22          109.      Tesla admits that the Tesla Semi has a door. Tesla denies any remaining

23   allegations in paragraph 109. To the extent the pictures included in the Third Amended

24   Complaint after paragraph 109 constitute allegations of fact, Tesla cannot verify the origin or

25   veracity of these pictures and therefore denies that the pictures support any allegations in the

26   Third Amended Complaint.

27          110.      This paragraph is ambiguous and cannot be admitted or denied, and, on that basis

28   Tesla denies the allegations in this paragraph.


     Answer to 3rd Am. Complaint                 - 12 -                                  3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 14 of 35




 1          111.      Tesla lacks sufficient knowledge or information to admit or deny the allegations
 2   in paragraph 111, and therefore denies those allegations.
 3          112.      Tesla admits that on November 16, 2017 at the Tesla event, the text shown on a
 4   screen included the words “easy entry and exit.” Tesla denies all remaining allegations in
 5   paragraph 112.
 6          113.      Denied.
 7          114.      Denied.
 8          115.      Tesla lacks sufficient knowledge or information to admit or deny the allegations
 9   in paragraph 115, and therefore denies those allegations.
10          4.        Response to Allegations Regarding the ’084 Patent
11          116.      Tesla admits that the “Detailed Description” section of the ’084 Patent states that
12   the disclosure of the ’084 Patent “relates generally to systems, methods, and devices for an
13   automobile door or window.” Tesla denies any remaining allegations in paragraph 116.
14          117.      Tesla admits that Example 1 of the ’084 Patent recites, “at least one door” that is
15   “located with respect to the body of the vehicle, such that it provides ingress and egress into the
16   cabin from a backside of a seat.” Tesla admits that Example 17 of the ’084 Patent recites, “a

17   vehicle as in any of Examples 1-16, wherein the vehicle is a semi-truck.” Tesla denies any

18   remaining allegations in paragraph 117.

19          118.      Tesla admits that what purports to be an excerpt from the ’084 Patent is

20   reproduced below paragraph 118. Tesla denies any remaining allegations in paragraph 118.

21          119.      Tesla lacks sufficient knowledge or information to admit or deny the allegations

22   in paragraph 119, and therefore denies those allegations.

23          120.      Tesla admits that Claim 1 of the ’084 Patent recites:

24                    1.        A semi-truck vehicle comprising:

25                    an electric drive train;

26                    a body;

27                    a cabin located within the body of the semi-truck vehicle, wherein
                      the cabin comprises an interior that is configured to accommodate
28                    at least one person;


     Answer to 3rd Am. Complaint                  - 13 -                                 3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 15 of 35




 1                  a seat located in the interior of the cabin that is configured for seating
                    a user; and
 2
                    a door comprising a width extending a horizontal length of the door,
 3                  wherein the door provides ingress and egress to the interior of the
                    cabin of the semi-truck vehicle;
 4
                    wherein the door is located on the body such that a frontmost side
 5                  of the door is adjacent to a rearmost portion of a front wheel well
                    and the width of the door is disposed between the frontmost side of
 6                  the door and a rearmost side of the door, at least a portion of the door
                    being positioned behind the seat and at least a portion of the seat is
 7                  disposed to be forward of a line defining the rearmost portion of the
                    front wheel well such that the door opens to provide ingress and
 8                  egress into the cabin from a backside of the seat; and
 9                  wherein the door is the foremost door providing ingress or egress
                    into the interior of the cabin.
10

11          Tesla denies the remaining allegations of this paragraph.

12          121.     Tesla lacks sufficient knowledge or information to admit or deny the allegations

13   in paragraph 121, and therefore denies those allegations. To the extent the picture included in

14   the Third Amended Complaint after paragraph 121 constitutes allegations of fact, Tesla cannot

15   verify the origin or veracity of this picture and therefore denies that the picture supports any

16   allegations in the Third Amended Complaint.

17          122.    Tesla lacks sufficient knowledge or information to admit or deny the allegations

18   in paragraph 122, and therefore denies those allegations.

19          123.    Denied.

20          124.    Denied.

21          5.      Response to Allegations Regarding Nikola’s Trade Dress

22          125.    Denied.

23          126.    Denied.

24          127.    Denied.

25          128.    Tesla admits that Nikola’s semi-truck is not publicly available for purchase as of

26   the filing date of this Answer. Tesla admits that it has not released the Tesla Semi as of the date

27   of this Answer. Tesla is informed and believes that Nikola ceased development of the Nikola

28


     Answer to 3rd Am. Complaint                 - 14 -                                    3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 16 of 35




 1   One. Tesla lacks sufficient knowledge or information to admit or deny the remaining allegations
 2   in paragraph 128 and therefore denies those allegations.
 3          129.    Denied.
 4          130.    Tesla lacks sufficient knowledge or information to admit or deny the allegations
 5   in paragraph 130 and therefore denies those allegations.
 6          131.    Tesla lacks sufficient knowledge or information to admit or deny the allegations
 7   in paragraph 131 and therefore denies those allegations.
 8          132.    Denied.
 9          133.    Denied.
10          134.    Tesla lacks sufficient knowledge or information to admit or deny the remaining
11   allegations in paragraph 134 and therefore denies those allegations.
12          135.    Tesla admits that on June 12, 2014, Elon Musk announced that “Tesla will not
13   initiate patent lawsuits against anyone who, in good faith, wants to use our technology.” Tesla
14   admits that Tesla’s Patent Pledge contains a definition of “acting in good faith” which excludes
15   marketing or selling any “knock-off product (e.g., a product created by imitating or copying the
16   design or appearance of a Tesla product or which suggests an association with or endorsement by

17   Tesla).” Tesla denies any remaining allegations in paragraph 135.

18          136.    Denied.

19          137.    Denied.

20          138.    Denied.

21          139.    Tesla lacks sufficient knowledge or information to admit or deny the remaining

22   allegations in paragraph 139 and therefore denies those allegations.

23   F.     Response to Allegations that Nikola Has Been and Will Continue to be Harmed by

24          Tesla’s Infringement

25          140.    Denied.

26          141.    Denied.

27          142.    Tesla lacks sufficient knowledge or information to admit or deny the allegations

28   in paragraph 142 and therefore denies those allegations.


     Answer to 3rd Am. Complaint               - 15 -                                 3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 17 of 35




 1          143.    Tesla admits that Nikola announced it was going to build hydrogen-fueling
 2   stations. Tesla lacks sufficient knowledge or information to admit or deny the remaining
 3   allegations in paragraph 143 and therefore denies those allegations.
 4          144.    Tesla admits that Nikola advertised its semi-truck to have a 700-1,000 mile range.
 5   Tesla lacks sufficient knowledge or information to admit or deny any remaining allegations in
 6   paragraph 144 and therefore denies those allegations.
 7          145.    Tesla admits that some diesel semi-trucks take roughly 15-20 minutes to refuel
 8   and that Nikola advertised its semi-truck as having fast refueling. Tesla lacks sufficient
 9   knowledge or information to admit or deny any remaining allegations in paragraph 145 and
10   therefore denies those allegations.
11          146.    Denied.
12          147.    Tesla lacks sufficient knowledge or information to admit or deny the allegations
13   in paragraph 147 and therefore denies those allegations.
14          148.    Denied.
15          149.    Tesla admits that its website states that the mile range for the Tesla Semi will be
16   300 or 500 miles. Tesla denies any remaining allegations in paragraph 149.

17          150.    Tesla admits that the aerodynamics of the Tesla Semi are factors in achieving the

18   500-mile range estimate. Tesla admits that the aerodynamics of its other vehicles are factors in

19   achieving their maximum range estimates. Tesla denies any remaining allegations in paragraph

20   150.

21          151.    Tesla admits that the Tesla Semi uses battery packs to achieve the 500-mile range

22   estimate. Tesla denies any remaining allegations in paragraph 151.

23          152.    Tesla admits that it has advertised that the Tesla Semi will take 30 minutes to

24   charge for a 400 mile range. Tesla denies any remaining allegations in paragraph 152.

25          153.    Denied.

26          154.    Tesla admits that it began accepting reservations for the Tesla Semi prior to

27   November 16, 2017. Tesla admits that it has received reservations for Tesla Semis that total more

28   than $200 million in value. Tesla denies any remaining allegations in paragraph 154.


     Answer to 3rd Am. Complaint                - 16 -                                  3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 18 of 35




 1          155.    Tesla admits that the week before November 16, 2017, its stock price was $302.99
 2   and that on November 17, 2017, its stock price was $315.05. Tesla admits that this change in
 3   stock price represents around a $2 billion increase in Tesla’s market capitalization at that time.
 4   Tesla denies the remaining allegations of paragraph 155.
 5          156.    Denied.
 6          157.    Tesla lacks sufficient knowledge or information to admit or deny the allegations
 7   in paragraph 157 and therefore denies those allegations.
 8          158.    Tesla lacks sufficient knowledge or information to admit or deny the allegations
 9   in paragraph 158 and therefore denies those allegations. To the extent the picture included in
10   the Third Amended Complaint after paragraph 158 constitutes allegations of fact, Tesla cannot
11   verify the origin or veracity of this picture and therefore denies that the picture supports any
12   allegations in the Third Amended Complaint.
13          159.    Tesla lacks sufficient knowledge or information to admit or deny the allegations
14   in paragraph 159 and therefore denies those allegations.
15          160.    Tesla lacks sufficient knowledge or information to admit or deny the allegations
16   in paragraph 160 and therefore denies those allegations.

17          161.    Tesla lacks sufficient knowledge or information to admit or deny the allegations

18   in paragraph 161 and therefore denies those allegations.

19          162.    Tesla admits that on May 1, 2018, Nikola sued Tesla in the District of Arizona for

20   alleged infringement of the ’D944 Patent, the ’D968 Patent, and the ’D004 Patent.

21          163.    Tesla lacks sufficient knowledge or information to admit or deny the allegations

22   in paragraph 163 and therefore denies those allegations.

23          164.    Tesla admits that on September 6, 2018, Nikola provided Tesla with a copy of the

24   Issue Notification for the ’084 Patent. Tesla denies any remaining allegations in paragraph 164.

25          165.    Denied.

26          166.    Denied.

27          167.    Denied.

28          168.    Denied.


     Answer to 3rd Am. Complaint                 - 17 -                                  3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 19 of 35




 1         169.     Denied.
 2         170.     Denied.
 3         171.     Denied.
 4                    RESPONSE TO ALLEGATIONS REGARDING COUNT I
 5                Infringement of the ’D944 Patent (Fuselage Patent) (35 U.S.C. § 271)
 6         172.      Tesla incorporates and realleges paragraphs 1 through 161 of this Complaint.

 7         173.     Denied.

 8         174.     Denied.

 9                   RESPONSE TO ALLEGATIONS REGARDING COUNT II

10         Infringement of the ’D968 Patent (Wrap Windshield Patent) (35 U.S.C. § 271)

11         175.      Tesla incorporates and realleges paragraphs 1 through 164 of this Complaint.
12         176.      Denied.
13         177.      Denied.
14                   RESPONSE TO ALLEGATIONS REGARDING COUNT III
15             Infringement of the ’D004 Patent (Side Door Patent) (35 U.S.C. § 271)
16         178.     Tesla incorporates and realleges paragraphs 1 through 167 of this Complaint.

17         179.     Denied.

18         180.     Denied.

19                   RESPONSE TO ALLEGATIONS REGARDING COUNT IV

20                          Infringement of the ’084 Patent (35 U.S.C. § 271)

21         181.     Tesla incorporates and realleges paragraphs 1 through 170 of this Complaint

22         182.     Denied.

23         183.     Denied.

24                   RESPONSE TO ALLEGATIONS REGARDING COUNT V

25                      Infringement of Nikola’s Trade Dress (35 U.S.C. § 1125)

26         184.     Tesla incorporates and realleges paragraphs 1 through 173 of this Complaint

27         185.     Denied.

28         186.     Denied.


     Answer to 3rd Am. Complaint               - 18 -                               3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 20 of 35




 1           187.   Denied.
 2                       IV.       RESPONSE TO DEMAND FOR JURY TRIAL
 3           188.   This paragraph sets forth Plaintiff’s request for a jury trial to which no response is

 4   required.

 5                            V.     RESPONSE TO PRAYER FOR RELIEF

 6           189.    These paragraphs set forth the statement of relief requested by Plaintiff, to which

 7   no response is required. To the extent any response is required, Tesla denies that Nikola is

 8   entitled to any relief, including the judgment and relief requested in its Prayer for Relief

 9

10                                     AFFIRMATIVE DEFENSES

11           Without prejudice to the denials set forth in its responses to Paragraphs 1 through 189 of
12   the Third Amended Complaint, and without undertaking any of the burdens imposed by law on the
13   Plaintiff, Tesla avers and asserts the following separate defenses to the Third Amended Complaint.
14   Tesla expressly reserves the right to allege additional defenses as they become known through the
15   course of discovery.
16                                       First Affirmative Defense

17                                           (Non-Infringement)

18           Nikola’s claims are barred because Tesla has not infringed any valid and enforceable claim

19   of the ’D944 Patent, the ’D968 Patent, the ’D004 Patent, or the ’084 Patent. Tesla is not liable for

20   infringement of the ’D944 Patent, the ’D968 Patent, the ’D004 Patent, or the ’084 Patent, and

21   Nikola’s allegations to the contrary are without foundation and have been made without any good-

22   faith basis.

23                                      Second Affirmative Defense

24                                                (Invalidity)

25           One or more claims of the ’D944 Patent, the ’D968 Patent, the ’D004 Patent, or the ’084

26   Patent are invalid for failure to comply with one or more of the conditions set forth in Title 35 of

27   the United States Code, including, without limitation, the requirements of 35 U.S.C. §§ 101, 102,

28   103, 112 and any other judicially created requirements for patentability and enforceability of


     Answer to 3rd Am. Complaint                 - 19 -                                  3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 21 of 35




 1   patents and the defenses recognized in 35 U.S.C. § 282. The design patents are also invalid because
 2   they purport to encompass functional features.
 3                                       Third Affirmative Defense
 4                                        (Failure to State a Claim)

 5            Nikola’s Third Amended Complaint fails to state a claim upon which relief may be granted.

 6                                      Fourth Affirmative Defense

 7                                  (Failure to State an Exceptional Case)

 8            Nikola’s Third Amended Complaint fails to state a claim for an exceptional case under 35

 9   U.S.C. § 285.

10                                       Fifth Affirmative Defense

11                                             (Unclean Hands)
12            Nikola’s Third Amended Complaint is barred in whole or in part by the doctrine of unclean
13   hands.
14                                       Sixth Affirmative Defense
15                                          (Inequitable Conduct)
16            One or more of the Patents-in-Suit are unenforceable for inequitable conduct as a result of

17   the conduct of one or more of the named inventors of the Patents-in-Suit. The factual basis for the

18   allegations in this paragraph is described below in Tesla’s counterclaims, which are incorporated

19   herein by reference.

20                                      Seventh Affirmative Defense

21                                        (Invalidity of Trade Dress)

22            Nikola’s claimed trade dress is invalid because there has been no use in commerce, and it

23   lacks inherent distinctiveness, lacks secondary meaning, and is functional.

24                                      Eighth Affirmative Defense

25                                          (Additional Defenses)

26            Tesla reserves the right to present any additional defenses or counterclaims that discovery

27   may reveal.

28   ///


     Answer to 3rd Am. Complaint                 - 20 -                                3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 22 of 35




 1                                          COUNTERCLAIMS
 2            Defendant/Counterclaimant Tesla, Inc. (“Tesla”) hereby alleges the following

 3   counterclaims     against   Plaintiff/Counterdefendant     Nikola    Corporation     (“Nikola”    or

 4   “Counterdefendant”).

 5                                                PARTIES

 6            1.     Defendant/Counterclaimant Tesla, Inc. is a corporation organized under the laws

 7   of the State of Delaware with a principal place of business at 3500 Deer Creek Road, Palo Alto

 8   California.

 9            2.     On information and belief, and based on Counterdefendant’s allegations,

10   Plaintiff/Counterdefendant Nikola Corporation is a corporation organized under the laws of the

11   State of Delaware with a principal place of business at 4141 E Broadway Road, Phoenix Arizona.

12                                    JURISDICTION AND VENUE

13            3.     Tesla seeks a declaratory judgment pursuant to 28 U.S.C. §§ 2201 2202.
14            4.     The Court has jurisdiction over these counterclaims pursuant to 28 U.S.C. §§
15   1331, 1338(a), 2201, 2202, and 35 U.S.C. § 100, et seq.
16            5.     Venue is proper under 28 U.S.C. § 1391, and by Counterdefendant’s choice of

17   forum.

18            6.     Counterdefendant has filed in this Court an action to enforce United States Patent

19   Nos. D811,944 (the “’D944 Patent”), D811,968 (the “’D968 Patent”), D816,004 (the “’D004

20   Patent”), and 10,077,084 (the “’084 Patent”) (collectively, the “Patents-in-Suit”), and Nikola’s

21   Nikola One trade dress (the “Nikola trade dress”) against Tesla.

22            7.     Nikola alleges that it owns the ’D944 Patent, the ’D968 Patent, the ’D004 Patent,

23   and the ’084 Patent

24            8.     Tesla has denied that it has infringed, or continues to infringe, any valid and

25   enforceable claim of the Patents-in-Suit.

26            9.     Tesla has further asserted that the Patents-in-Suit are invalid for failure to satisfy

27   one or more of the provisions of Title 35 of the United States Code, including 35 U.S.C. §§ 101,

28


     Answer to 3rd Am. Complaint                 - 21 -                                  3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 23 of 35




 1   102, 103, 112, and the defenses recognized in 35 U.S.C. § 282(b), and because the design patents
 2   encompass functional features.
 3            10.   Nikola alleges that it owns the purported Nikola trade dress.
 4            11.   Tesla has denied that it infringes or has infringed, any protectable Nikola trade
 5   dress.
 6            12.   Tesla has further asserted that the Nikola trade dress is invalid because it lacks
 7   inherent distinctiveness, lacks secondary meaning, and is functional.
 8            13.   In view of the foregoing, a conflict of asserted rights has arisen between the parties
 9   with respect to the noninfringement and invalidity of the relevant claims of the Patents-in- Suit,
10   and the noninfringement and invalidity of the Nikola trade dress. An actual controversy therefore
11   exists between Counterdefendant and Tesla.
12    INEQUITABLE CONDUCT DURING PROSECUTION OF THE ’D944 PATENT, THE
13                            ’D968 PATENT, AND THE ’D004 PATENT
14            14.   Adriano Mudri is the designer of the Road Runner concept truck. The Road Runner
15   truck is a hydrogen-powered concept truck. The Road Runner concept truck was entered into the
16   2010 Michelin Design Challenge, and was selected for display at the 2010 North American

17   International Auto Show. Several images of the Road Runner concept truck are reproduced below:

18

19

20

21

22

23

24

25

26

27

28


     Answer to 3rd Am. Complaint                - 22 -                                  3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 24 of 35




 1

 2

 3

 4

 5

 6

 7

 8

 9          15.     On information and belief, Trevor Milton, the founder of Nikola and an inventor on
10   the ’D944 Patent, the ’D968 Patent, and the ’D004 Patent (the “Design Patents”), met with Adriano
11   Mudri during 2014 and/or 2015.
12          16.     The ’D944 Patent issued on March 6, 2018 from U.S. Application Serial No.
13   29/550,177 (the “’177 Application”), which was filed on December 30, 2015. The named inventors
14   on the face of the ’D944 Patent are Trevor R. Milton and Steve Jennes.
15          17.     The ’D968 Patent issued on March 6, 2018 from U.S. Application Serial No.
16   29/550,181 (the “’181 Application”), which was filed on December 30, 2015. The named inventors
17   on the face of the ’D968 Patent are Trevor R. Milton and Steve Jennes.
18          18.     The ’D004 Patent issued on April 24, 2018 from U.S. Application Serial No.
19   29/550,180 (the “’180 Application”), which was filed on December 30, 2015. The named inventors
20   on the face of the ’D004 Patent are Trevor R. Milton and Steve Jennes.
21          19.     The named inventors of the Design Patents and their attorneys had a duty of candor
22   to the United States Patent and Trademark Office (“USPTO”).
23          20.     Each of the named inventors of the Design Patents signed a declaration indicating
24   that he reviewed and understood the contents of the specification and claims, and was a joint
25   inventor of the subject matter claimed.
26          21.     On information and belief, Trevor Milton was aware of the Road Runner concept
27   truck before the Design Patent Applications were filed.
28


     Answer to 3rd Am. Complaint               - 23 -                               3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 25 of 35




 1          22.      On information and belief, Trevor Milton failed to provide material information to
 2   the USPTO relating to the inventiveness and inventorship of the claimed inventions.
 3          23.      The designs claimed in the Design Patents are similar to the Road Runner concept
 4   truck design.
 5          24.      The Road Runner concept truck that Trevor Milton intentionally concealed from
 6   and did not identify to the USPTO was material to the issuance of the Design Patents.
 7          25.      But for the failure of Trevor Milton to identify the Road Runner concept truck to
 8   the USPTO, the Design Patents would not have issued.
 9          26.      Adriano Mudri’s Road Runner concept truck design constituted a significant
10   inventive contribution to the inventions claimed in the Design Patents. Adriano Mudri was not
11   identified as an inventor during prosecution of the applications that led to the Design Patents.
12          27.      On information and belief, Trevor Milton failed to identify Adriano Mudri as a co-
13   inventor of the Patents-in-Suit with deceptive intent.
14          28.      But for the failure of Trevor Milton to identify Adriano Mudri as a co-inventor of
15   the Design Patents, the Design Patents would not have issued.
16          29.      On information and belief, Trevor Milton chose not to disclose the Road Runner

17   concept truck to the USPTO with deceptive intent.

18          30.      The Design Patents were procured through inequitable conduct before the USPTO

19   and are therefore unenforceable.

20           FIRST COUNTERCLAIM – DECLARATION OF NONINFRINGEMENT

21                                        OF THE ’D944 PATENT

22          31.      Tesla realleges Paragraphs 1-13 as if set forth fully herein.

23          32.      Tesla does not infringe and has not infringed, any valid and enforceable claim of

24   the ’D944 Patent.

25          33.      Tesla is entitled to a declaratory judgment that the Tesla does not infringe, and has

26   not infringed, any valid and enforceable claim of the ’D944 Patent.

27   ///

28   ///


     Answer to 3rd Am. Complaint                 - 24 -                                 3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 26 of 35




 1         SECOND COUNTERCLAIM – DECLARATION OF PATENT INVALIDITY
 2                                         OF THE ’D944 PATENT
 3          34.     Tesla realleges Paragraphs 1-13 as if set forth fully herein.

 4          35.     The ’D944 Patent is invalid for failure to satisfy one or more of the provisions set

 5   forth in 35 U.S.C. §§ 101 et seq., including, without limitation, the requirements of 35 U.S.C. §§

 6   101, 102, 103, 112 and/or in view of the defenses recognized in 35 U.S.C. § 282(b), and/or one

 7   or more of the judicially created requirements for patentability.

 8          36.     For example, the ’D944 Patent is invalid under 35 U.S.C. § 102 and/or § 103 in

 9   view of, at least, one or more of: U.S. Patent No. D626,890; the MAN Concept S Truck; the Shell-

10   AirFlow StarShip Truck; the Road Runner Concept Truck; U.S. Patent No. D339,314; the DOE

11   Volvo SuperTruck; and the DOE Navistar SuperTruck. The ‘D944 Patent is also invalid because

12   it encompasses functional features.

13    Nikola ’D944 Patent                                 U.S. Patent No. D626,890
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Answer to 3rd Am. Complaint                - 25 -                                 3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 27 of 35




 1    MAN Concept S Truck                               Shell-AirFlow StarShip Truck
 2

 3

 4

 5

 6

 7

 8

 9

10    Road Runner Concept Truck                         U.S. Patent No. D339,314

11

12

13

14

15

16

17

18

19    DOE Volvo SuperTruck                                DOE Navistar SuperTruck
20

21

22

23

24

25

26

27
           37.    Tesla is entitled to a judicial declaration that the ’D944 Patent is invalid.
28


     Answer to 3rd Am. Complaint               - 26 -                                  3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 28 of 35




 1           THIRD COUNTERCLAIM – DECLARATION OF NONINFRINGEMENT
 2                                       OF THE ’D968 PATENT
 3          38.     Tesla realleges Paragraphs 1-13 as if set forth fully herein.

 4          39.     Tesla does not infringe and has not infringed any valid and enforceable claim of

 5   the ’D968 Patent.

 6          40.     Tesla is entitled to a declaratory judgment that the Tesla does not infringe, and has

 7   not infringed, any valid and enforceable claim of the ’D968 Patent.

 8         FOURTH COUNTERCLAIM – DECLARATION OF PATENT INVALIDITY

 9                                       OF THE ’D968 PATENT

10          41.     Tesla realleges Paragraphs 1-13 as if set forth fully herein.
11          42.     The ’D968 Patent is invalid for failure to satisfy one or more of the provisions set
12   forth in 35 U.S.C. §§ 101 et seq., including, without limitation, the requirements of 35 U.S.C. §§
13   101, 102, 103, 112 and/or in view of the defenses recognized in 35 U.S.C. § 282(b), and/or one
14   or more of the judicially created requirements for patentability.
15          43.     For example, the ’D968 Patent is invalid under 35 U.S.C. § 102 and/or § 103 in
16   view of, at least, one or more of: U.S. Patent No. D626,890; the MAN Concept S Truck; the

17   Shell-AirFlow StarShip Truck; the Road Runner Concept Truck; U.S. Patent No. D339,314; the

18   DOE Volvo SuperTruck; and the DOE Navistar SuperTruck. The ‘D968 Patent is also invalid

19   because it encompasses functional features.

20    Nikola ’D968 Patent                                 U.S. Patent No. D626,890
21

22

23

24

25

26

27

28


     Answer to 3rd Am. Complaint                - 27 -                                 3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 29 of 35




 1

 2    MAN Concept S Truck                     Shell-AirFlow StarShip Truck
 3

 4

 5

 6

 7

 8

 9

10

11    Road Runner Concept Truck               U.S. Patent No. D339,314

12

13

14

15

16

17

18

19

20
      DOE Volvo SuperTruck                     DOE Navistar SuperTruck
21

22

23

24

25

26

27

28


     Answer to 3rd Am. Complaint     - 28 -                              3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 30 of 35




 1          44.     Tesla is entitled to a judicial declaration that the ’D968 Patent is invalid.
 2           FIFTH COUNTERCLAIM – DECLARATION OF NONINFRINGEMENT
 3                                       OF THE ’D004 PATENT
 4          45.     Tesla realleges Paragraphs 1-13 as if set forth fully herein.

 5          46.     Tesla does not infringe and has not infringed, any valid and enforceable claim of

 6   the ’D004 Patent.

 7          47.     Tesla is entitled to a declaratory judgment that the Tesla does not infringe, and has

 8   not infringed, any valid and enforceable claim of the ’D004 Patent.

 9           SIXTH COUNTERCLAIM – DECLARATION OF PATENT INVALIDITY

10                                       OF THE ’D004 PATENT

11          48.     Tesla realleges Paragraphs 1-13 as if set forth fully herein.
12          49.     The ’D004 Patent is invalid for failure to satisfy one or more of the provisions set
13   forth in 35 U.S.C. §§ 101 et seq., including, without limitation, the requirements of 35 U.S.C. §§
14   101, 102, 103, 112 and/or in view of the defenses recognized in 35 U.S.C. § 282(b), and/or one
15   or more of the judicially created requirements for patentability.
16          50.     For example, the ’D004 Patent is invalid under 35 U.S.C. § 102 and/or § 103 in

17   view of, at least, one or more of: U.S. Patent No. D626,890; the MAN Concept S Truck; the

18   Shell-AirFlow StarShip Truck; the Road Runner Concept Truck; U.S. Patent No. D339,314; the

19   DOE Volvo SuperTruck; and the DOE Navistar SuperTruck. The ‘D004 Patent is also invalid

20   because it encompasses functional features.

21

22

23

24

25

26

27

28


     Answer to 3rd Am. Complaint                 - 29 -                                  3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 31 of 35




 1    Nikola ’D004 Patent                      U.S. Patent No. D626,890
 2

 3

 4

 5

 6

 7

 8

 9

10

11    MAN Concept S Truck                     Shell-AirFlow StarShip Truck

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Answer to 3rd Am. Complaint     - 30 -                               3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 32 of 35




 1    Road Runner Concept Truck                           U.S. Patent No. D339,314
 2

 3

 4

 5

 6

 7

 8

 9

10
      DOE Volvo SuperTruck                                  DOE Navistar SuperTruck
11

12

13

14

15

16

17

18

19          51.     Tesla is entitled to a judicial declaration that the ’D004 Patent is invalid.

20         SEVENTH COUNTERCLAIM – DECLARATION OF NONINFRINGEMENT

21                                        OF THE ’084 PATENT

22          52.     Tesla realleges Paragraphs 1-13 as if set forth fully herein.

23          53.     Tesla does not infringe and has not infringed, either directly or indirectly, any valid

24   and enforceable claim of the ’084 Patent, either literally or under the doctrine of equivalents.

25          54.     Tesla is entitled to a declaratory judgment that the Tesla does not infringe, and has

26   not infringed, any valid and enforceable claim of the ’084 Patent.

27   ///

28


     Answer to 3rd Am. Complaint                 - 31 -                                  3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 33 of 35




 1          EIGHTH COUNTERCLAIM – DECLARATION OF PATENT INVALIDITY
 2                                         OF THE ’084 PATENT
 3           55.     Tesla realleges Paragraphs 1-13 as if set forth fully herein.

 4           56.     One or more claims of the ’084 Patent are invalid for failure to satisfy one or more

 5   of the provisions set forth in 35 U.S.C. §§ 101 et seq., including, without limitation, the

 6   requirements of 35 U.S.C. §§ 101, 102, 103, 112 and/or in view of the defenses recognized in 35

 7   U.S.C. § 282(b), and/or one or more of the judicially created requirements for patentability.

 8           57.     For example, the claims of the ’084 patent are invalid under 35 U.S.C. § 102 and/or

 9   § 103 in view of, at least, the Navistar eStar truck; PCT Application Publication No. WO

10   2009/001086; U.S. Patent No. 7,338,335; U.S. Patent No. 4,932,716; PCT Application Publication

11   No. WO 81/01587; U.S. Patent Application Publication No. 2003/0006628; U.S. Patent No.

12   7,145,788 to Plummer; the 2013 Kia Sedona User Manual; and “Ergonomics Program at

13   Freightliner.” SAE Transactions, vol. 109, 2000, pp. 462–469.

14           58.     Tesla is entitled to a judicial declaration that one or more claims of the ’D004 Patent

15   are invalid.

16                  NINTH COUNTERCLAIM – DECLARATORY JUDGMENT OF

17                                NO TRADE DRESS INFRINGEMENT

18           59.     Tesla realleges Paragraphs 1-13 as if set forth fully herein.

19           60.     Tesla does not infringe any protectable trade dress of the Nikola One.

20           61.     Tesla is entitled to a judicial determination that Tesla has not infringed Nikola’s

21   trade dress rights in the Nikola One design.

22                  TENTH COUNTERCLAIM – DECLARATORY JUDGMENT OF

23                                     NO TRADE DRESS RIGHTS

24           62.     Tesla realleges Paragraphs 1-13 as if set forth fully herein.

25           63.     Nikola’s purported Nikola One trade dress is not inherently distinctive, has

26   acquired no secondary meaning, and is functional.

27           64.     Tesla is entitled to a judicial determination that Nikola has no rights in its asserted

28   Nikola One trade dress.


     Answer to 3rd Am. Complaint                 - 32 -                                   3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 34 of 35




 1     THIRD COUNTERCLAIM – DECLARATION OF PATENT UNENFORCEABILITY
 2          65.     Tesla realleges Paragraphs 1-30 as if set forth fully herein.

 3          66.     Trevor Milton failed to disclose to the Patent and Trademark Office (PTO) material

 4   information regarding the Design Patents and did so with an intent to deceive as discussed above.

 5          67.     As a result of the actions of Trevor Milton, each of the Design Patents is

 6   unenforceable for inequitable conduct and/or unclean hands.

 7          68.     Tesla is entitled to a judicial declaration that the Design Patents are unenforceable.

 8                                        PRAYER FOR RELIEF

 9          WHEREFORE, Tesla requests the following relief:
10          A.          That the Court order the Third Amended Complaint dismissed with prejudice and
11   judgment be entered in favor of Tesla;
12          B.          That a judgment be entered declaring that Tesla has not infringed and does not
13   infringe either directly or indirectly, any valid and enforceable claim of U.S. Patent Nos.
14   D811,944, D811,968, D816,004, and 10,077,084, either literally or under the doctrine of
15   equivalents;
16          C.      That judgment be entered declaring the claims of U.S. Patent Nos. D811,944,
17   D811,968, D816,004, and 10,077,084 invalid;
18          D.      That judgment be entered declaring U.S. Patent Nos. D811,944, D811,968,
19   D816,004, and 10,077,084 unenforceable;
20          E.      That a judgment be entered declaring that Nikola’s alleged trade dress has not been
21   infringed and is not infringed by Tesla;
22          F.      That a judgment be entered declaring that Nikola’s alleged trade dress is invalid;
23          G.      That a judgment be entered declaring that this action is an exceptional case within
24   the meaning of 35 U.S.C. § 285, and that Tesla is therefore entitled to recover its reasonable
25   attorneys’ fees;
26          H.      That Tesla be awarded costs, attorneys’ fees, and other relief, both legal and
27   equitable, to which it may be justly entitled; and
28          I.      That Tesla be awarded such other and further relief as is just and proper.


     Answer to 3rd Am. Complaint                 - 33 -                                 3:18-cv-7460-JD
     Case 3:18-cv-07460-JD Document 128 Filed 09/23/20 Page 35 of 35




 1                                      DEMAND FOR JURY TRIAL
 2              Pursuant to Federal Rule of Civil Procedure 38(b), Defendant Tesla, Inc. hereby demands

 3   trial by jury of all issues that are triable by jury.

 4

 5                                                Respectfully submitted,

 6                                                KNOBBE, MARTENS, OLSON & BEAR, LLP

 7
     Date: September 23, 2020                     By: /s/ Michael K. Friedland
 8                                                    Michael K. Friedland
                                                      Lauren Keller Katzenellenbogen
 9                                                    Adam B. Powell
                                                      Kimberly A. Kennedy
10
                                                  Attorneys for Defendant
11                                                TESLA, INC.
12
     33566135
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Answer to 3rd Am. Complaint                   - 34 -                              3:18-cv-7460-JD
